DETAILED ACTION
This Office action is in response to the Amendment and Response filed on 24 February 2021.  Claims 1-20 are pending in the application. Claims 1, 8 and 16 are independent. 
This application is a national stage entry of PCT/CN2019/075655, International Filing Date: 02/21/2019, which claims foreign priority to CN 201811502179.5, filed on 12/10/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa US PG pub. 20030116768 A1; in view of Lu et al., CN108288621A, cited on the Information Disclosure Statement (IDS) filed on 8/19/2020.
With respect to claim 1, Ishikawa discloses a substrate (10, fig. 1B); a buffer layer (11, fig. 1B) disposed on the substrate (10, fig. 1B); a thin film transistor layer (layers 22 and 12 are formed, fig. 1B) disposed on the buffer layer (11, fig. 1B); a deep hole (30 formed in the deep hole, fig. 1B) located between at least two of thin film transistors (201 and TFT 14, fig. 1B) of the thin film transistor layer (layer 22 and 12 are formed, fig. 1B), and passing through the thin film transistor layer (layers 22 and 12 are formed, fig. 1B); and a planarization layer (30 and 31, fig. 1B) disposed on the thin film transistor layer (layers 22 and 12 are formed, fig. 1B), and filled into the deep hole (30 formed in the deep hole, fig. 1B). 

Lu teaches a substrate (10, fig. 9) a first buffer layer (11, fig. 9) a first thin film transistor layer (13 and 15, fig. 9) a second buffer layer (18, fig. 9) disposed on the first thin film transistor layer (13 and 15, fig. 9) ; a second thin film transistor layer (112 and 113, fig. 9) disposed on the second buffer layer (18, fig. 9), wherein the deep hole (114, fig. 9) passing through the second buffer layer (18, fig. 9), and the second thin film transistor layer (112 and 113, fig. 9).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a second layer of thin film transistor layer on the first thin film transistor layer since this can increase the number of thin film transistor form in said layers and thereby this can improve the speed of the device.
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa US PG pub. 20030116768 A1; in view of Lu et al., CN108288621A, as recited in IDS filed on 8/19/20, evidence by Tsai et al., US Patent 6914588 B2.
With respect to claim 2, Ishikawa discloses wherein the thin film transistor layer (layers 22 and 12 are formed, fig. 1B) comprises a scan line circuit (scan line circuit is inherently connecting to such as the gate line or gate electrode as shown in reference Tsai) and an emission control line (EM) circuit (the control line circuit is inherently connecting to such as the signal line of the transistor as shown in reference Tsai). 
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa US PG pub. 20030116768 A1; in view of Lu et al., CN108288621A; further in view of Kong et al., US PG pub. 20190066604 A1.
With respect to claim 3, Ishikawa discloses wherein the thin film transistor layer (layers 22 and 12 are formed, fig. 1B) however Ishikawa did not discloses the TFT layer is a circuit with 10 TFT transistors and 3 storage capacitors, or a circuit with 8 TFT transistors and 2 storage capacitors. 
Kong discloses the thin film transistor can be form of multiple of transistors such as 3T1C, 3T2C, 4T1C, 4T2C, 5T1C, 5T2C, 6T1C, 6T2C, 7T1C, 7T2C, 8T1C, and 8T2C, depending on the number of 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include more than two thin film transistors within the pixel since this can improve the driving capability and reliability since a high potential voltage or a low potential voltage is applied without causing a Q node to float so that a wrong output is prevented from being output from an output terminal, and an electroluminescent display using the gate driving circuit (paragraph [0014]).
With respect to claim 4, Ishikawa discloses wherein the thin film transistor layer (layers 22 and 12 are formed, fig. 1B) however Ishikawa did not discloses the TFT layer is an internal compensation type circuit. Kong discloses the thin film transistor can be form compensation method transistors (paragraph [0072]). 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include internal compensation type transistors since this can provide constant voltage device compensates for low or high voltage in an electrical circuit, keeping its output the same within a given range of input.
With respect to claim 5, Ishikawa discloses wherein the thin film transistor layer (layers 22 and 12 are formed, fig. 1B) however Ishikawa did not discloses the TFT layer is a circuit with 7 TFT transistors and 1 storage capacitor. 
Kong discloses the thin film transistor can be form of multiple of transistors such as 3T1C, 3T2C, 4T1C, 4T2C, 5T1C, 5T2C, 6T1C, 6T2C, 7T1C, 7T2C, 8T1C, and 8T2C, depending on the number of transistors and capacitors additionally to compensate for degradation of transistor and a compensation method (paragraph [0072]).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include more than two thin film transistors within the pixel since this can improve the driving capability and reliability since a high potential voltage or a low potential voltage is applied without causing a Q node to float so that a wrong output is prevented from being output from an output terminal, and an electroluminescent display using the gate driving circuit (paragraph [0014]).

With respect to claim 7, Ishikawa discloses wherein the first thin film transistor layer (layers 22 and 12 are formed, fig. 1B) however Ishikawa did not discloses a second thin film transistor layer are arranged in a staggered manner. 
Lu as applied to claim above teaches a second thin film transistor is staggered on to a thin film transistor layer as shown in figure 9.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a second layer of thin film transistor layer on the first thin film transistor layer since this can increase the number of thin film transistor form in said layers and thereby this can improve the speed of the device.
Claims 8-9, 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US PG pub. 20140354143 A1; in view of Lu et al., CN108288621A.
With respect to claim 8, Jung discloses a bending area (Ba1, fig. 3) and a non-bending area (DU1, fig. 3), the non-bending area (DU1, fig. 3) having an active area (where the TFT and storage capacitor is formed in paragraph [0050]); Jung discloses the thin film transistor layer are formed in the active area (Du1, fig. 3) however Jung did not discloses a first thin film transistor layer and a second thin film transistor layer both disposed in the active area, wherein the second thin film transistor layer is disposed on the first thin film transistor layer. 
Lu discloses the thin film transistor layer including a first and second thin film transistor layers (13 and 15, fig. 9 and 112 and 113, fig. 9) both disposed in the active area wherein the second thin film transistor layer 112 and 113 is disposed on the first thin film transistor layer 13 and 15, as shown in figure 9.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a second layer of thin film transistor layer on the first thin film transistor 
With respect to claim 9, Jung discloses wherein the thin film transistor layer (paragraph [0050]; figure 4) comprises a scan line circuit and an emission control line (EM) circuit (paragraph [0014]). 
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US PG pub. 20140354143 A1; in view of Lu et al., CN108288621A; further in view of Kong et al., US PG pub. 20190066604 A1.
With respect to claim 10, Jung discloses wherein the thin film transistor layer (paragraph [0050]; figure 4) however Jung did not discloses the TFT layer is an internal compensation type circuit. 
Kong discloses the thin film transistor can be form compensation method transistors (paragraph [0072]). 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include internal compensation type transistors since this can provide constant voltage device compensates for low or high voltage in an electrical circuit, keeping its output the same within a given range of input.
With respect to claim 11, Jung discloses wherein the thin film transistor layer (paragraph [0050]; figure 4) however Jung did not discloses the TFT layer is a circuit with 7 TFT transistors and 1 storage capacitor. 
Kong discloses the thin film transistor can be form of multiple of transistors such as 3T1C, 3T2C, 4T1C, 4T2C, 5T1C, 5T2C, 6T1C, 6T2C, 7T1C, 7T2C, 8T1C, and 8T2C, depending on the number of transistors and capacitors additionally to compensate for degradation of transistor and a compensation method (paragraph [0072]).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include more than two thin film transistors within the pixel since this can improve the driving capability and reliability since a high potential voltage or a low potential voltage is applied without causing a Q node to float so that a wrong output is prevented from being output from an output terminal, and an electroluminescent display using the gate driving circuit (paragraph [0014]).

However Jung did not discloses a second buffer layer disposed on the first thin film transistor layer, the second thin film transistor layer disposed on the second buffer layer; and a planarization layer disposed on the second thin film transistor layer. 
Lu teaches a substrate (10, fig. 9) a first buffer layer (11, fig. 9) a first thin film transistor layer (13 and 15, fig. 9) a second buffer layer (18, fig. 9) disposed on the first thin film transistor layer (13 and 15, fig. 9); a second thin film transistor layer (112 and 113, fig. 9) disposed on the second buffer layer (18, fig. 9). 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a second layer of thin film transistor layer on the first thin film transistor layer since this can increase the number of thin film transistor form in said layers and thereby this can improve the speed of the device.
With respect to claim 13, Jung discloses wherein the bending area (BA1, fig. 2 and 3) has a deep hole (area between D1 and D2, fig. 2) passing through the thin film transistor layer, the buffer layer, wherein the planarization layer (2, fig. 3) is filled into the deep holes (area between D1 and D2). 
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US PG pub. 20140354143 A1; in view of Lu et al., CN108288621A; further in view of Ishikawa US PG pub. 20030116768 A1.
With respect to claim 14, Jung discloses as applied to claim above however Jung did not discloses a via passing through the buffer layer, the second thin film transistor layer, and the planarization layer; and an anode metal layer disposed on the planarization layer, wherein the first thin film transistor layer is connected to the anode metal layer through the via. 
Ishikawa discloses a via (via under electrode layer 32, fig. 1B0 passing through the second buffer layer (15, fig. 1B), the thin film transistor layer (layers 22 and 12 are formed, fig. 1B), and the planarization layer (307, fig. 2C); and an anode metal layer (32, fig. 1B) disposed on the planarization 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include pixel electrode with a via to connect to the thin film transistor below since the via is use to provide signal to the transistor so the light emitting device can function with the control signal.
With respect to claim 15, Jung discloses wherein the thin film transistor layer (114 and 116, fig. 4) however Jung did not discloses a second thin film transistor layer are arranged in a staggered manner. 
Lu as applied to claim above teaches a second thin film transistor is staggered on to a thin film transistor layer as shown in figure 9.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a second layer of thin film transistor layer on the first thin film transistor layer since this can increase the number of thin film transistor form in said layers and thereby this can improve the speed of the device.
Claims 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa US PG pub. 20030116768 A1; in view of Lu et al., CN108288621A, as recited in IDS filed on 8/19/20.
With respect to claim 16, Ishikawa discloses a substrate (10, fig. 1B); a buffer layer (11, fig. 1B) disposed on the substrate (10, fig. 1B); a thin film transistor layer (layers 22 and 12 are formed, fig. 1B) disposed on the buffer layer (11, fig. 1B); a deep hole (30 formed in the deep hole, fig. 1B) located between at least two of thin film transistors (201 and TFT 14, fig. 1B) of the thin film transistor layer (layers 22 and 12 are formed, fig. 1B), and passing through the thin film transistor layer (layers 22 and 12 are formed, fig. 1B); and a planarization layer (30 and 31, fig. 1B) disposed on the thin film transistor layer (layers 22 and 12 are formed, fig. 1B), and filled into the deep hole (30 formed in the deep hole, fig. 1B). 
However Ishikawa did not discloses a second buffer layer disposed on the first thin film transistor layer; a second thin film transistor layer disposed on the second buffer layer, wherein the deep hole passing through the second buffer layer, and the second thin film transistor layer.
Lu teaches a substrate (10, fig. 9) a first buffer layer (11, fig. 9) a first thin film transistor layer (13 and 15, fig. 9) a second buffer layer (18, fig. 9) disposed on the first thin film transistor layer (13 and 15, 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a second layer of thin film transistor layer on the first thin film transistor layer since this can increase the number of thin film transistor form in said layers and thereby this can improve the speed of the device.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa US PG pub. 20030116768 A1; in view of Lu et al., CN108288621A, as recited in IDS filed on 8/19/20, evidence by Tsai et al., US Patent 6914588 B2.
With respect to claim 17, Ishikawa discloses wherein the thin film transistor layer (layers 22 and 12 are formed, fig. 1B) comprises a scan line circuit (scan line circuit is inherently connecting to such as the gate line or gate electrode as shown in reference Tsai) and an emission control line (EM) circuit (the control line circuit is inherently connecting to such as the signal line of the transistor as shown in reference Tsai). 
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa US PG pub. 20030116768 A1; in view of Lu et al., CN108288621A; further in view of Kong et al., US PG pub. 20190066604 A1.
With respect to claim 18, Ishikawa discloses wherein the thin film transistor layer (layers 22 and 12 are formed, fig. 1B) however Ishikawa did not discloses the TFT layer is an internal compensation type circuit. Kong discloses the thin film transistor can be form compensation method transistors (paragraph [0072]). 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include internal compensation type transistors since this can provide constant voltage device compensates for low or high voltage in an electrical circuit, keeping its output the same within a given range of input.

Kong discloses the thin film transistor can be form of multiple of transistors such as 3T1C, 3T2C, 4T1C, 4T2C, 5T1C, 5T2C, 6T1C, 6T2C, 7T1C, 7T2C, 8T1C, and 8T2C, depending on the number of transistors and capacitors additionally to compensate for degradation of transistor and a compensation method (paragraph [0072]).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include more than two thin film transistors within the pixel since this can improve the driving capability and reliability since a high potential voltage or a low potential voltage is applied without causing a Q node to float so that a wrong output is prevented from being output from an output terminal, and an electroluminescent display using the gate driving circuit (paragraph [0014]).
With respect to claim 20, Ishikawa discloses wherein the first thin film transistor layer (layers 22 and 12 are formed, fig. 1B) however Ishikawa did not discloses a second thin film transistor layer are arranged in a staggered manner. 
Lu as applied to claim above teaches a second thin film transistor is staggered on to a thin film transistor layer as shown in figure 9.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a second layer of thin film transistor layer on the first thin film transistor layer since this can increase the number of thin film transistor form in said layers and thereby this can improve the speed of the device.

Response to Arguments
Applicant's arguments filed 24 February 2021 have been fully considered but they are not persuasive. Applicant has argued that Ishikawa and Lu fail to teach "a second thin film transistor layer disposed on a first thin film transistor layer.” The Examiner disagrees, since Ishikawa in view of Lu does teach this limitation. Ishikawa teaches a thin film transistor layer (layers 22 and 12 are formed, fig. 1B) dispose on a buffer layer, Lu teaches in figure 9 that a substrate 10, a first buffer layer 11, a first thin film . 
 Secondly, Applicant has argued that Ishikawa and Lu fail to teach "a planarization layer disposed on the second thin film transistor layer and filled into the deep hole.” The Examiner disagrees, since Ishikawa does teach this limitation, Ishikawa teaches a planarization layer 30 and 31.  Since these layers are flattening and smoothing the uneven surface created by pixel electrode trench 32, they are clearly planarization layers. A As shown in Fig. 1B of Ishikawa, layers 30 and 31 smooth and flatten the surface of the substrate 10 on which the second thin film transistor is fabricated.  Therefore, Ishikawa does teach a planarization layer (30 and 31, fig. 1B) disposed on the thin film transistor layer (layers 22 and 12 are formed, fig. 1B), and filled into the deep hole (30 formed in the deep hole, fig. 1B). The claim does not specify any particular material for the planarization layer, nor does the claim preclude the planarization layer from comprising more than one material. For these reasons, the rejection of claims 1-20 over Ishikawa US PG pub. 20030116768 A1; in view of Lu et al., CN108288621A has been maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822